DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer 
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9,578,054, 10,002,245 and 10,311,226 has been reviewed and is approved on 02/02/2021. The terminal disclaimer has been recorded. 

Response to Amendment
The Amendment filed on 01/07/2021 has been entered. 
The rejection of claims 22-23 under 35 U.S.C 112(b) is withdrawn in view of applicant’s remark. 
In view of the Terminal Disclaimer filed, the double patenting rejection is withdrawn. 
Claim 3 is cancelled.
Claims 1-2 and 4-8 are pending of which claim 1 is independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ryan S. McPhee (Reg. No. 59,752) on 02/01/2021. The application has been amended as follows: 
In the claims: 
Please amend claim 1 as follows:
--

Claim 1:

a first partition and a second partition;
the first partition comprising:
a first CPU; and
a first memory module comprising:
at least one memory address range for program code, wherein the program code comprises computer-executable code;
at least one memory address range for other data; and
wherein the system is configured for the first CPU to execute only the computer executable code in the at least one memory address range for program code;
the second partition comprising:
a second CPU;
a second memory module; and
at least one communication module configured to couple to a network;
wherein the system is configured for the first partition to read data 
wherein the first partition is configured to send data to the second partition; and
wherein the second CPU is restricted from directly accessing the first memory module.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 01/07/2021 point out the reason claims are patentable over the prior art of record (See, Pages 5-12). Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437